          Case 1:16-cv-07530-JMF Document 147 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OTHNIEL EVANS MARAGH,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     16-CV-7530 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
THE ROOSEVELT ISLAND OPERATING                                         :
CORPORATION et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Pursuant to the Court’s resolution by phone of a discovery dispute between the parties
during Plaintiff’s deposition, each party was permitted to designate portions of the transcripts of
Plaintiff’s deposition as confidential. On November 19, 2020, Defendant filed a letter
designating as confidential various portions of the transcripts.

         Unless and until the Court orders otherwise, any document containing or describing these
portions of the transcripts is deemed confidential and must be filed under seal or in redacted form
in the first instance. The Court will then evaluate the propriety of maintaining such materials
under seal in light of the presumption in favor of public access to judicial documents. The Clerk
of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: November 23, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
